Citation Nr: 1102428	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO. 06-21 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
posttraumatic stress disorder (PTSD), rated 30 percent disabling 
from May 31, 2005, and 50 percent disabling from February 28, 
2007.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


	INTRODUCTION

The Veteran served on active duty from November 1964 to July 
1972.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

.  For the entire appeals period, PTSD symptoms have caused 
moderate difficulty in establishing and maintaining effective 
social relationships, a depressed mood, trouble concentrating and 
remembering things, and impaired impulse control, but not 
deficiencies in most areas, trouble with judgment or thinking, 
suicidal ideation, obsessional rituals, near-continuous panic, 
spatial disorientation, or neglect of personal appearance and 
hygiene.

2.  The Veteran is service-connected for PTSD, rated 50 percent 
disabling, and his symptoms do not present such an unusual 
disability picture so as to warrant referral for extra-schedular 
consideration.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation, but no higher, for 
the Veteran's PTSD for the entire appeals period have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.130, 
Diagnostic Code 9411 (2010). 
 
2.  The criteria for an award of TDIU are not met.  38 U.S.C.A. 
§§ 1155 (West 2002), 38 C.F.R. §§ 3.159, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Claimants

1. Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability, notice of the evidence required 
to substantiate a claim for service connection must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006). 

In cases such as this PTSD claim, where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been 
more than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case. 

In regards to the claim for TDIU, the VCAA duty to notify was 
satisfied prior to the initial AOJ decision by a letter issued to 
the Veteran in February 2007.  The letter advised the Veteran of 
the criteria for service connection and what evidence VA would 
attempt to obtain.  The Veteran was also notified of the types of 
evidence that might be relevant to support the claims.  The duty 
to notify as to the claim for service connection is met.  The 
Veteran was also advised as to disability evaluations and 
effective dates.

2. Duty to Assist

In addition, the duty to assist the Veteran to develop the claim 
is fulfilled.  VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained and the Veteran has submitted VA and 
private treatment records as well as Social Security 
Administration Records.  The Veteran was afforded several VA 
medical examination, most recently in December 2009.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty to 
assist the Veteran are met.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disability.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.

Facts

The Veteran attended a VA examination in August 2005.  The 
Veteran did not report any time lost from employment due to PTSD.  
He was single and denied current social relationships, 
activities, or leisure pursuits.  The examiner noted an impaired 
functional status.  On examination, the Veteran was clean and 
neatly groomed, speech was slow, mood was depressed, attention 
and orientation were intact, thought content and process were 
normal, there were no delusions or hallucinations, judgment was 
good, insight was good, and hygiene was good.  Short-term memory, 
concentration, and impulse control were impaired.  There was no 
obsessive or ritualistic behavior, no panic attacks, no suicidal 
or homicidal thoughts, no episodes of violence, and no problems 
with his activities of daily living.  Chronic sleep impairment 
was noted.  The Veteran reported recurrent and intrusive 
recollections of the trauma, avoiding others, trouble getting 
close to others, being hypervigilent, trouble concentrating and 
remembering, depression, loss of interest in pleasurable 
activities, and rage.  The examiner found his symptoms caused 
moderate difficulty in establishing and maintaining effective 
social relationships and that the quality of the Veteran life and 
functional status were now moderately impaired.  A

In December 2006, the Veteran attended a vocational 
rehabilitation evaluation to determine his employability.  His 
work history included working as a laborer in a plant, working in 
forestry clear cutting, and his last job as a deck hand and then 
chief engineer on a river boat.  The Veteran was oriented, 
cooperative, and responsive.  Concentration was impaired and he 
had trouble carrying out complex instructions or processing new 
information.  He reported difficulty interacting with people at 
work and socially.  The examiner determined that the Veteran was 
limited in his ability to process instructions at work or to work 
without being distracted by his difficulty dealing with others.  
The prognosis for improvement was poor.  The Veteran was found to 
not be employable due to the severity of his physical and 
psychiatric problems.  The examiner assigned the Veteran a GAF 
score of 55.

The Veteran attended a VA examination in December 2009.  He 
reported no symptoms during the prior year and that medications 
were helping with his PTSD.  He stated that he had a "so-so" 
relationship with his wife, no current social relationships, and 
watched television or did yard work for leisure.  He did not 
report any history of violence or suicide attempts.  The examiner 
noted an impaired functional status.  On examination, the Veteran 
was clean and neatly groomed, speech was slow and clear, attitude 
was cooperative and friendly, affect was normal, mood was good, 
attention and orientation were intact, thought content and 
process were normal, there were no delusions or hallucinations, 
judgment was good, insight was good, impulse control was good, 
and hygiene was good.  There was no obsessive or ritualistic 
behavior, no panic attacks, no suicidal or homicidal thoughts, no 
episodes of violence, and no problems with his activities of 
daily living.  The Veteran reported sleep impairment that 
interfered with daily activities, recurrent and intrusive 
recollections of the trauma, avoiding stimuli associated with the 
trauma, and feeling detached from others.  The examiner found his 
symptoms were chronic, daily, and moderate, and that social and 
occupational impairment was moderate.  There was not total 
occupational and social impairment.  There were no deficiencies 
in judgment, thinking, family relations, work, or mood.  There 
was reduced reliability and productivity due to PTSD symptoms.  
The examiner assigned the Veteran a GAF score of 58. 

VA treatment records have been reviewed.  The Veteran attended 
regular group therapy.  In April 2006, the Veteran reported 
feeling less jumpy, but that he tended to drift off.  He was 
quick to anger, felt lonely, and had trouble establishing 
relationships.  In November 2006, he reported major impact on his 
functioning due to PTSD.  He felt best staying away from people.  
In March 2007 he reported feeling better.  In December 2009 and 
March 2010, he reported mood swings and depression.

The Veteran was awarded Social Security Administration (SSA) 
disability benefits based on his physical impairments, including 
hypertension and joint problems.  In a February 2007 letter, the 
Veteran's employer explained that during employment he was 
disciplined for being incarcerated and intoxicated and missing a 
crew change.  He was placed on long term disability and 
terminated in May 1998 due to injury. 

PTSD

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R., Part 4.  Each disability must be viewed in relation to 
its history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1.
Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007), 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board has 
considered whether the Veteran is entitled to staged ratings at 
any time during the appeal period.  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

The Veteran's PTSD is rated under Diagnostic Code 9411.  A 50 
percent evaluation requires occupational and social impairment 
with reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks occurring more than once a week; difficulty 
in understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, thinking, 
or mood due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment due to symptoms 
such as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).
In evaluating the evidence, the Board has also considered various 
Global Assessment of Functioning (GAF) scores which clinicians 
have assigned.  A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 
10-95 (March 31, 1995).

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

The Board finds that the Veteran is entitled to a 50 percent 
rating, but no higher for the entire appeals period.  As early as 
the VA examination in August 2005, PTSD symptoms caused moderate 
difficulty in establishing and maintaining effective social 
relationships.  He had few friends and few leisure activities.  
His mood was often depressed, he often had trouble concentrating 
and remembering things, and impulse control was occasionally 
impaired.  His GAF scores ranged from 55 to 58.  Those scores, 
which represent moderate impairment, are consistent with a 50 
percent evaluation, which is assigned for moderate impairment.  

However, at no time during the appeals period is the Veteran 
entitled to a rating greater than 50 percent.  The evidence does 
not support a finding that there have been deficiencies in most 
areas.  While the Veteran had trouble at work, his employer 
reported only two disciplinary actions related to behavior and 
the Veteran ultimately retired due to physical problems unrelated 
to PTSD.  Although the December 2006 vocational rehabilitation 
examiner determined that the Veteran was unemployable, this was 
due to his physical disabilities as well.  The SSA determined 
that his physical disabilities alone rendered him unemployable.  
As such, the Board finds his PTSD has not caused more than 
moderate difficulty with work.

At some point during the appeals period, the Veteran met and 
married his wife, and, at worse, he has reported that their 
relationship is "so so," though he has also reported that it is 
good and she is emotionally supportive.  There is no evidence of 
trouble with judgment or thinking, and though a depressed mood 
has been noted, there is no evidence that it affects the 
Veteran's ability to function.  He has always been found capable 
of conducting his activities of daily living and caring for 
himself.  There is no evidence of suicidal ideation; obsessional 
rituals; intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic; spatial disorientation; or neglect of 
personal appearance and hygiene.

The Board also observes that under Thun v. Peake, 22 Vet. App. 
111 (2008), there is a three-step inquiry for determining whether 
a Veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
Rating Schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating. 
 
In this case, there is no competent evidence of an exceptional or 
unusual clinical presentation in the record.  Referral for 
extraschedular rating remains unwarranted as there is no showing 
of marked interference with employment due to the service- 
connected PTSD alone, or frequent periods of hospitalization (no 
such periods are shown).  For these reasons, the Board finds that 
referral of the Veteran's PTSD for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 

The preponderance of the evidence is against an initial rating 
greater than 50 percent.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more favorable 
result.  Therefore, the Veteran is granted a 50 percent rating, 
but no higher, for the entire appeals period.

TDIU
 
Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16 
(2010). 
 
Here, the Veteran is service-connected for PTSD, rated 50 percent 
disabling for the entire appeals period as of this rating 
decision.  Even with the increased rating granted herein, the 
Veteran does not meet the numerical requirements for a schedular 
assignment of TDIU under § 4.16(a).  The combined total 
evaluation for his disability remains less than 70 percent. 38 
C.F.R. § 4.25. 
 
However, it is the established policy of VA that all Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of Veterans 
who are unemployable by reason of service connected disabilities 
but who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a).  The Veteran's service-connected disability, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer 
this case for extra-schedular consideration. 
For a Veteran to prevail on a claim for entitlement to a total 
disability rating for compensation purposes based on individual 
unemployability, the record must reflect some factor that takes 
the case outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough; 
the ultimate question is whether the Veteran is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). 
 
Here, there is no evidence of unusual or exceptional 
circumstances to warrant a total disability rating based on the 
Veteran's service-connected PTSD alone.  A review of the claims 
file reveals that the Veteran has a long history as a laborer, 
most recently aboard a river boat, and last worked in 1998.  His 
SSA records show that his unemployability is primarily due to 
hypertension and joint disabilities.  While a December 2006 
examiner determined he was unemployable, it was due to physical 
as well as mental problems.  The Veteran's employer reported only 
two disciplinary problems related to the Veteran's behavior and 
the Veteran retired for physical reasons.  In conclusion, there 
is no evidence of record indicating that the Veteran is 
unemployable due solely to his service-connected PTSD.
 
As already noted, the Veteran's medical records reveal that, in 
addition to his service-connected PTSD, he also has a number of 
other disabilities, including hypertension and knee and shoulder 
problems, that have not been shown to be related to service.  
While the Board does not doubt that the Veteran's service-
connected PTSD has some effect on his employability, the Board 
finds that to the extent that the Veteran is unemployable, such 
unemployability is in large part attributable to his non-service-
connected disabilities.  The evidence of record does not indicate 
that the Veteran's service-connected PTSD alone is of sufficient 
severity to render him unemployable.  See Hatlestad, supra.  
Thus, the issue of the Veteran's entitlement to TDIU does not 
warrant referral to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 C.F.R. 
§ 4.16(b).  See 38 C.F.R. §§ 3.321(b), 4.16(b).   
 
Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance of 
the evidence is against the Veteran's claim that he is precluded 
from securing substantially gainful employment solely by reason 
of his service-connected PTSD or that he is incapable of 
performing the mental and physical acts required by employment 
due solely to his service-connected PTSD, even when his PTSD is 
assessed in the context of subjective factors such as his 
occupational background and level of education.  The Board 
concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is not 
warranted.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.


ORDER

A 50 percent rating, but no higher, for the entire appeals 
period, is granted.

The appeal for TDIU is denied.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


